McCLELLAN, J.
We regard it as settled by the decisions of this court that the description of property alleged to have been taken and carried away as “one ten dollar bill, one two dollar bill and a oue dollar bill,.all of said bills being paper money of the currency of the United States of America,” is entirely sufficient in and of itself both as to identity and as to value. — Thompson v. State, 106 Ala. 67; Carden v. State, 89 Ala. 130; Levy v. State, 79 Ala. 259; Grant v. State, 55 Ala. 201; Sallie v. State, 39 Ala. 691.
Affirmed.